DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-11, 15-16, 22, 74-79, 83-84, 88-89, and 95 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (2021/0394270, effective filing date of 06/18/2020).
	With respect to claim 1, Zhang discloses an apparatus for additive manufacturing having a build floor (table 5, Fig. 2, paragraph 0058), a depositor system to deposit a layer of powder onto the build floor (squeegee 7, Figs. 2, 3, paragraph 0066), a motor system to cause rotational motion between the depositor system and the build floor (motor 2 rotates the table/floor while squeegee/depositor is stationary to form layer, paragraphs 0052, 0060 and 0074; or the squeegee rotates and the table is stationary, paragraph 0105), a receptacle wall to contain powder on the build floor (outer covering 4, Fig. 2, paragraph 0061) an energy beam source to selectively fuse a portion of the powder (laser head 8 or electromagnetic energy source, paragraph 0067), and a gas flow system to provide gas flow across the active area (gas supply 6 and discharge 4d, paragraph 0064, Fig. 10 show gas flow across the active area while the energy beam is active).
	With respect to claim 74, Zhang discloses a control device 10 for operating the individual components of the apparatus (paragraph 0069).
	With respect to claims 2-4 and 75-77, Zhang discloses either rotating the floor with the depositor stationary or moving the depositor (paragraph 0105).  Moving the depositor  would be in an arc as shown in Fig. 6 (71, 72, 73, and 74 are depositors).
	As to claims 5 and 78, the wall remains stationary (table 5 rotates relative to cover 4, paragraph 0062).
	As to claim 6 and 79, the gas system extracts gas created by fusing the powder (gas removes fume, paragraph 0064, also paragraph 0004).
	As to claims 10-11 and 83-84, Fig. 9 and 10 show the gas extractor (4d) at one boundary (5b) and the gas inlet (6a) at a second boundary (5a).
	With respect to claims 15-16, 22, 88-89,  and 95, Zhang discloses in Fig. 6 that the apparatus can have multiple depositors (71, 72, 73, 74), multiple energy sources (8), and multiple active areas (each of the 4 periods).  Gas supply 6 supplies gas to each of the four periods (paragraphs 0073 and 0077).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12-14 and 85-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (2021/0394270) in view of Tucker(2020/0108559).
	Tucker et al show that a gas extractor (242) can be placed a the axis of rotation (w) and the gas inlet (241) is placed at the edge of a rotating table (210) in an additive manufacturing apparatus.
Zhang is described above.  The gas inlet of Zhang is at the axis of rotation and the extractor is in the wall.  It would have been obvious to one of ordinary skill in the art to  reverse the direction of the gas flow of Zhang by placing the extractor at the axis of rotation and the gas inlet in the wall because the gas is still flowing across the active area and Tucker et al shows that gas for removing fumes can be supplied in this directional configuration in additive manufacturing.  Having a plurality of gas inlets surrounding the floor would have been obvious to one of ordinary skill in the art in the instance when Zhang has multiple active areas because each area needs a gas flow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 and 74-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-49 53-73, 119-122, and 125-145 of copending Application No. 17/690959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application’s claims disclose the limitations of the present claims.  It would have been obvious to one of ordinary skill in the art to combine the individual limitations in a manner to read on the present claims because the limitations are usable together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 and 74-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-45 and 96-118 of copending Application No. 17/690984 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application’s claims disclose the limitations of the present claims.  It would have been obvious to one of ordinary skill in the art to combine the individual limitations in a manner to read on the present claims because the limitations are usable together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Binek et al (2020/0122389) and Mamrak et al (2020/254566) disclose additive manufacture using a rotating build floor and an energy source for selective fusing powder on the floor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754